Exhibit 10.8

Astro-Med, Inc.

Amended and Restated Non-Employee Director Annual Compensation Program

This Amended and Restated Non-Employee Director Annual Compensation Program
(this “Program”), effective as of February 1, 2014 (the “Effective Date”), sets
forth the annual compensation payable to members of the Board of Directors (the
“Board”) of Astro-Med, Inc. (the “Company”) who are not also officers and/or
employees of the Company (each a “Non-Employee Director” and collectively, the
“Non-Employee Directors”). Capitalized terms used in this Program and not
otherwise defined herein shall have the meaning as set forth in the Company’s
2007 Equity Incentive Plan (the “Plan”).

TERMS AND CONDITIONS

1. Annual Cash Retainer.

(a) Annual Cash Retainer. Each Non-Employee Director shall receive an annual
cash retainer of $7,000 (the “Annual Cash Retainer”), which, unless otherwise
elected under Section 1(b)(i) hereof, shall be paid to such Non-Employee
Director, so long as he or she continues to serve as a director of the Company,
in four equal quarterly installments on the first day of each fiscal quarter
(i.e., the first day of February, May, August and November) (each a “Payment
Date” and collectively, the “Payment Dates”). The Annual Cash Retainer payable
to any Non-Employee Director who is first elected or appointed after February 1
of any fiscal year shall be pro rated as follows:

(i) Any Non-Employee Director who is elected or appointed within thirty
(30) days of a Payment Date shall receive the installment due on the Payment
Date immediately prior to such election or appointment and a pro rata portion of
the Annual Cash Retainer equal to the number of quarterly installments payable
on Payment Dates occurring after such Non-Employee Director’s election or
appointment.

(ii) Any Non-Employee Director who is elected or appointed more than thirty
(30) days following a Payment Date shall receive a pro rata portion of the
Annual Cash Retainer equal to the number of quarterly installments payable on
Payment Dates occurring after such Non-Employee Director’s election or
appointment.

(b) Chair Retainers. In addition to the Annual Cash Retainer, effective as of
August 1, 2014, the Chairman of the Board, if a Non-Employee Director, shall
receive an annual retainer of $6,000, the Chair of the Audit Committee and Chair
of the Compensation Committee shall each receive an annual retainer of $4,000
(each, a “Chair Retainer”), which Chair Retainer shall be paid in four equal
quarterly installments on the Payment Date. Any Non-Employee Director who is
first elected or appointed to such position after February 1 of any fiscal year
shall receive a pro rata portion of the Chair Retainer determined in the same
manner as provided under Section 1(a) with respect to the Annual Cash Retainer.

(c) Election to Receive Common Shares.

(i) No later than January 31st of any year (the “Election Date”), each
Non-Employee Director may elect to receive, in lieu of the Annual Cash Retainer
and/or Chair Retainer (if applicable) (collectively, the “Cash Retainers”),
shares of the Company’s common stock, $0.05 par value per share (the “Common
Shares”) equal in value to all or a portion of the Cash Retainers for the
following fiscal year and for each fiscal year thereafter until such election is
revoked by a subsequent election received on or before the Election Date, to be
effective for the subsequent fiscal year(s).

 

1



--------------------------------------------------------------------------------

(ii) Any election made under Section 1(b)(i) shall be made in writing, delivered
to Chief Financial Officer on or before the Election Date and shall clearly
indicate the amount or percentage of the Cash Retainers that the Non-Employee
Director elects to receive in the form of Common Shares for the subsequent
fiscal year(s) and the amount or percentage of the Cash Retainers the
Non-Employee Director elects to receive in cash for the subsequent fiscal
year(s).

2. Equity Retainer. Commencing with the 2012 annual meeting of shareholders,
upon the adjournment of each annual meeting or special meeting in lieu of an
annual meeting of the shareholders of the Company, each Non-Employee Director
elected at such meeting shall receive an award of restricted stock (the
“Restricted Stock Award”) having a value equal to $20,000 (the “Annual Equity
Retainer”) based on the Fair Market Value of such Common Shares as of such date.
If a Non-Employee Director is first appointed or elected to the Board of
Directors effective on a date other than at the annual shareholders meeting, on
the date of such appointment or election, the Non-Employee Director shall
receive a pro rata Restricted Stock Award having a value (the “Prorated Equity
Retainer”) equal to the product of (x) the Annual Equity Retainer and (y) a
fraction, the numerator of which shall be the number of days remaining in the
365-day period following the most recent annual meeting, and the denominator of
which shall be 365, but in no event shall such fraction be greater than one (1).
The Restricted Stock Award shall be for the number of Common Shares equal to the
Annual Equity Retainer or Prorated Equity Retainer, as applicable, divided by
the Fair Market Value of such Common Shares on the date of such grant rounded
down to the nearest whole number. The Restricted Stock Award will be issued
pursuant to Section 8 of the Plan and, in addition to the terms and conditions
contained in the Plan, shall be subject to the following terms and conditions:

(a) The restrictions applicable to the grant of the Restricted Stock Award shall
lapse and the Restricted Stock Award shall vest on the earlier of twelve
(12) months from the date of the grant and the date that is immediately prior to
the occurrence of the next annual or special meeting in lieu of annual meeting
of the shareholders of the Company following the date on which such Restricted
Stock Award was granted (such vesting date referred to as the “Vesting Date”).
However, a Non-Employee Director may not sell, transfer, assign, pledge or
otherwise encumber the Common Shares received upon the vesting of the Restricted
Stock Award prior to the second anniversary of the Vesting Date. The periods
during which all or any portion of the Restricted Stock Award is subject to
forfeiture or restrictions on transfer as provided in this Section 2(a) shall be
referred to herein as a “Restricted Period.”

(b) On the expiration or termination of a Restricted Period, the restrictions
shall lapse and a stock certificate for the number of Common Shares with respect
to which the restrictions have lapsed shall be delivered, free of all
restrictions (except any that may be imposed by law) to the Non-Employee
Director.

(c) A Non-Employee Director shall have all of the rights of a shareholder of the
Company holding Common Shares, including the right to vote the Common Shares
covered by the Restricted Stock Award and to receive all dividends and other
distributions paid with respect to such Common Shares; provided, however, that
if any such dividends or distributions are paid in Common Shares, such Common
Shares shall be subject to the same vesting conditions as the Restricted Stock
Award with respect to which the dividends or distributions were paid.

(d) Notwithstanding any other provision hereof, in the event of a Non-Employee
Director’s death or disability (within the meaning of Section 22(e)(3) of the
Code) or a Change in Control (as defined in the Plan) of the Company, all
Restricted Stock Awards granted under this Program to such Non-Employee Director
which have not vested on such date shall become immediately vested and no longer
subject to restrictions on transfer.

 

2



--------------------------------------------------------------------------------

3. Common Shares in lieu of Cash Retainers.

(a) Issuance. In the event a Non-Employee Director makes an election under
Section 1(b)(i) to receive Common Shares in lieu of all or a portion of the Cash
Retainers, such Common Shares shall be issued on the Payment Dates, and the
number of Common Shares to be issued in lieu of such Cash Retainers shall be
based on the Fair Market Value of such Common Shares on the applicable Payment
Date. Cash shall be paid in lieu of any fractional shares.

(b) Restrictions. In addition to the terms and conditions contained in the Plan,
the Common Shares paid in lieu of all of a portion of the Cash Retainers shall
be subject to the following terms and conditions:

(i) The Non-Employee Director may not sell, transfer, assign, pledge or
otherwise encumber the Common Shares (the “Restrictions”) issued to such
Non-Employee Director pursuant to Section 1(b)(i) hereof prior to the first
anniversary of the date on which such Common Shares were issued (the “Release
Date”).

(ii) Notwithstanding the foregoing, the Common Shares issued in lieu of such
Cash Retainers may be transferred, without receipt of consideration by the
transferor, during the lifetime of the Non-Employee Director to one or more
transferees who are members of the Non-Employee Director’s immediate family or
to a trust or other entity maintained for the benefit of such persons, provided
that following any such transfer the Common Shares may not be subsequently
transferred until the Release Date. For this purpose “immediate family” means
the Non-Employee Director’s spouse, parents, children, grandchildren and the
spouses of such parents, children and grandchildren.

(iii) The Non-Employee Director shall have all of the rights of a shareholder of
the Company holding Common Shares, including the right to vote such Common
Shares and to receive all dividends and other distributions paid with respect to
such Common Shares; provided, however, that if any such dividends or
distributions are paid in Common Shares, such Common Shares shall be subject to
the same Restrictions as the Common Shares with respect to which the dividends
or distributions were paid.

(iv) In the event of a Non-Employee Director’s death or disability (within the
meaning of Section 22(e)(3) of the Code) or a Change in Control (as defined in
the Plan) of the Company, all the Common Shares issued in lieu of the Cash
Retainers to such Non-Employee Director which are still subject to the
Restrictions on such date shall no longer be subject to the Restrictions.

4. Meeting Fees. Each Non-Employee Director shall be paid $500 (the “Meeting
Fee”) for each Board and committee meeting attended, including attendance
through telephonic means. The Meeting Fee for each meeting and committee meeting
shall be paid after each such meeting, but in no event more than ninety
(90) days after the meeting. The meeting fees shall be payable solely in cash.

5. Non-Statutory Stock Options. In addition to the foregoing compensation,
pursuant to Section 6.6 of the Plan and subject to the terms and conditions of
the Plan, upon the adjournment of each annual meeting or special meeting in lieu
of annual meeting of the shareholders of the Company, each Non-Employee Director
automatically receives Nonstatutory Stock Options to purchase 5,000 Common
Shares.

 

3